Citation Nr: 1037172	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and if so, whether that claim should be 
granted.  

2.  Entitlement to an initial compensable rating for acne.  

3.  Entitlement to an increased rating in excess of 10 percent 
for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978 
and June 1978 to October 1993.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and June 2006 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, found that 
new and material evidence had not been received to reopen the 
claim for entitlement to service connection for bilateral hearing 
loss, granted service connection for acne and assigned a 
noncompensable rating, effective July 28, 2005, and denied 
entitlement to an increased rating in excess of 10 percent for 
bilateral plantar fasciitis.

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the issue throughout the 
appeal, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim of service connection for bilateral hearing loss.

In February 2009, the Board remanded the Veteran's claims in 
order to provide a hearing before the Board.  The Veteran 
provided testimony before the undersigned Acting Veterans Law 
Judge during a video conference hearing in August 2009.  A 
transcript is of record.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an increased rating in excess of 
10 percent for bilateral plantar fasciitis addressed are in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss 
was denied by an unappealed August 1984 rating decision, of which 
the Veteran received notice in March 1995.

2.  Evidence received since the August 1984 rating decision (and 
March 1995 notice letter) is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran's acne has been manifested by no more than 
superficial acne and he has denied scars due to acne.   


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for an initial compensable rating for acne have 
not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.118, Diagnostic Codes. 7800-7805, 7828 (effective 
prior to October 23, 2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defines VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
reopening the claim for entitlement to service connection for 
bilateral hearing loss, further assistance is unnecessary to aid 
the Veteran in substantiating his claim.

In terms of the claim for an initial compensable rating for acne 
following the grant of service connection, the courts have held 
that once service connection is granted, the claim is 
substantiated, additional VCAA notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of error 
in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided a proper VA examination in October 2005 for acne.

The Veteran was provided with a hearing before the Board.  The 
provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties 
on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 
September 2009 videoconference hearing, the Board asked about 
treatment for the claimed conditions and suggested evidence that 
may be beneficial for proving the Veteran's claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.




Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A.  
§§ 7104(b), 7105(c) (2009).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the August 1984 rating 
decision did not demonstrate a bilateral hearing loss disability 
as defined by VA regulation.  See 38 C.F.R. § 3.385 (2009).  As 
such, the RO denied entitlement to service connection for 
bilateral hearing loss as a current disability had not been 
diagnosed.    

Since the August 1984 rating decision, the appellant has 
submitted a private audiological examination, which, based on the 
decibel loss reported, appears to demonstrate bilateral hearing 
loss as contemplated by 38 C.F.R. § 3.385.  As this evidence is 
both new and material, reopening of the claim is warranted.  

Initial Compensable Rating for Acne

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability 
rating is not limited to that reflecting the current severity of 
the disorder.  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service connected acne with scarring was rated as 
noncompensable under Diagnostic Code 7828 in a November 2005 
rating decision.  Under Diagnostic Code 7828, superficial acne 
(comedones, papules, pustules, superficial cysts) of any extent 
warrants a noncompensable evaluation.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent of 
the face and neck or deep acne other than on the face and neck is 
rated as 10 percent disabling.  Deep acne affecting 40 percent or 
more of the face and neck is rated as 30 percent disabling.

Based upon a full review of the record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable rating for the Veteran's acne under Diagnostic Code 
7828.   The applicable schedular rating criteria provide for a  
noncompensable rating for superficial acne (i.e. comedones,  
papules, pustules, superficial cysts) of any extent; a higher 
rating is not warranted unless there is evidence of deep acne  
(i.e. deep inflamed nodules and pus-filled cysts).  The evidence 
of record indicates that the Veteran has at no point had more 
than superficial acne.  In this regard, in October 2005, a VA 
examiner noted a few scattered pustules on the back and found 
that the acne was superficial.  

Moreover, the Veteran and his representative stated during the 
September 2009 hearing before the Board that the acne had cleared 
up "a bit" and that there was not much evidence to demonstrate 
that a compensable rating was warranted.  The representative 
stated that if they had procured any such evidence, it would be 
submitted.  No such evidence has been submitted since the 
hearing.    

According to Diagnostic Code 7828, acne may also be rated as 
disfigurement of the head, face or neck, under Diagnostic Code 
7800, or as scars under Diagnostic Codes 7801 to 7805, depending 
on the predominant disability.  However, during the September 
2009 hearing, the Veteran stated that he did not have any 
scarring due to acne.  The Board notes that the October 2005 VA 
examiner had noted scars from acne on the Veteran's face.  
However, the Veteran is in the best position to testify as to 
whether he has any scars on his face and whether he has any scars 
due to acne and he clearly stated that he does not have any scars 
due to acne.  Therefore, a rating under Diagnostic Codes 7800-
7805, is not appropriate.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's acne is manifested by 
symptoms such as superficial acne pustules.  These manifestations 
are contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for bilateral hearing loss is 
reopened.

Entitlement to an initial compensable rating for acne is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

An April 2009 private audiological examination demonstrated a 
current hearing loss disability according to 38 C.F.R. § 3.385.  
The Veteran contends that he incurred bilateral hearing loss as a 
result of service, specifically due to exposure to small arms 
fire and artillery during active service.  While there is no 
objective evidence to support exposure to acoustic trauma from 
weapons fire, exposure to such acoustic trauma from weapons 
training as an infantryman is consistent with the circumstances 
of his service.  The April 2009 private audiological examination 
report did not provide an opinion as to the etiology of the 
bilateral hearing loss.  Therefore, as there is evidence of a 
current disability and in-service exposure noise exposure, a VA 
examination is necessary to obtain an opinion as to the etiology 
of the Veteran's current bilateral hearing loss.  

The Board notes that there is, however, evidence of exposure to 
noise as a civilian, inasmuch as the Veteran reported during a 
June 2002 audiogram post-service noise exposure from paper 
folding machinery in a printing shop, and the contemporaneous 
record does not report hearing loss until recent years.  
Therefore, the VA examiner must provide an opinion as to the 
impact of in-service noise exposure on the current disability, 
taking into consideration the post-service noise exposure.  

Furthermore, during the September 2009 hearing before the Board, 
the Veteran alleged that the severity of his bilateral foot 
condition has worsened since his last VA examination in May 2006.  
A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In 
addition, a Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Therefore, a new VA examination must be provided to 
determine the current severity of the Veteran's bilateral foot 
condition.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
audiological examination to determine whether 
current bilateral hearing loss was incurred 
or aggravated in service.  The examiner 
should review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner is informed that the Veteran had 
exposure to acoustic trauma from weapons fire 
while in service.  Additionally, during a 
June 2002 audiogram, the Veteran reported 
post-service noise exposure from paper 
folding machinery in a printing shop.  
Therefore, the VA examiner must provide an 
opinion as to the impact of in-service noise 
exposure on the current disability, taking 
into consideration the post-service noise 
exposure.  

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (at least as likely as not) that 
current bilateral hearing loss had its onset 
in active service. 

The rationale for any opinion should be 
provided.  The examiner is advised that the 
Veteran is competent to report his history 
and symptoms and that his reported history 
must be considered in formulating the 
requested opinion.

If the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner must provide a 
rationale for this conclusion and should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the Veteran's 
bilateral hearing loss.  The examiner should 
also state whether there is additional 
evidence that would permit the opinion to be 
made.

2.  The Veteran should be scheduled for a VA 
podiatry examination to determine the 
severity of his bilateral plantar fasciitis.  
The examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  All appropriate 
tests and studies should be conducted, and 
all clinical findings should be reported in 
detail.  

The examiner should identify all current 
manifestations of the service-connected 
bilateral plantar fasciitis.  The examiner is 
informed that the Veteran is not service 
connected for bilateral pes planus.  If the 
symptoms cannot be distinguished from non-
service connected pes planus, then this 
should be stated along with a rationale for 
why the symptoms cannot be distinguished.  

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


